Order, Supreme Court, New York County (Harold Tompkins, J.), entered March 12, 1993, which, insofar as is pertinent to the appeal as limited by appellant’s reply brief, granted plaintiffs motion to disqualify the law firm of Shea & Gould as attorneys for defendant-appellant, with related relief, unanimously affirmed, without costs.
Disqualification of counsel rests in the sound discretion of the court, and here there has been no showing of abuse (see, Schmidt v Magnetic Head Corp., 101 AD2d 268, 277). It cannot be said that the past matters and the instant matter are "completely unrelated” (Macro Cash & Carry Corp. v Berkman, 81 AD2d 783, 784). Concur—Rosenberger, J. P., Wallach, Ross, Kassal and Nardelli, JJ.